             Case 1:20-cv-03495-VSB Document 37
                                             36 Filed 09/03/20
                                                      09/02/20 Page 1 of 2




September 2, 2020                                                                               Milan P. Spisek
                                                                                           914.872.7870 (direct)
                                                                                          203.526.7219 (mobile)
                                                                                 Milan.Spisek@WilsonElser.com


VIA ECF

Hon. Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

        Re:      AKUA AMPEN v. UNITED STATES OF AMERICA, DR. PETER FAINTI, DR.
                 EVE KARKOWSKI, DR. ALEXANDER KUCHEROV, DR. HYE J. HEO, DR.
                 JANE OWEN, DR. NICOLE NEVADUNSKY, DR. DENNIS KUO, DR. MARIA
                 ROSNER, DR. KAFUI DEMASIO, DR. JONATHAN TRAMBERT, and
                 MONTEFIORE MEDICAL CENTER.

                 Case No.:            20-CV-03495 (VSB)
                 Our File No.:        22920.01020

Dear Judge Broderick:

My office represents Dr. Kucherov, Dr. Heo, Dr. Nevadunsky, Dr. Kuo, Dr. Demasio, Dr.
Trambert and Montefiore Medical Center in this medical malpractice action. The United States
Attorney and this office are writing jointly to request a brief adjournment of the September 4, 2020
Initial Case Management Conference of one week or the next available date. Plaintiff’s primary
counsel is away on vacation and we have not been able to jointly confer with them. This is the first
request for an extension of time as to the Initial Conference.

Originally the parties had agreed to conduct all further proceedings before a United States
Magistrate Judge pursuant to 28 U.S.C. § 636(c). However, the filed form was returned because
not all the defendants have been served and interposed an answer. Further, there is no longer
unanimity in a referral to a Magistrate Judge. However, the parties are now unable to abide by
your Rule 2 (C) which directs that a joint letter and a proposed Civil Case Management Plan and
Scheduling Order be submitted one week before the Initial Case Management Conference.

We respectfully await the further directives of this Court.

Very truly yours,




8418793v.1
             Case 1:20-cv-03495-VSB Document 37
                                             36 Filed 09/03/20
                                                      09/02/20 Page 2 of 2
                                                                                                   -2-




Wilson Elser Moskowitz Edelman & Dicker LLP

Milan P. Spisek
Milan P. Spisek
                                                               9/3/2020
MPS/                                          The parties are directed to review my previous Order dated August
                                              19, 2020, which states that "in light of the public health crisis, the
                                              Court will not be holding an initial pretrial conference." There is
                                              currently no conference scheduled. No later than September 10,
Cc:     All Parties VIA ECF
                                              2020, the parties shall comply with that Order's instruction to file a
                                              joint status letter and case management plan answering the
                                              questions posed in the Order. Plaintiff is further directed to meet
                                              and confer with Defendants so that the parties' submission may be
                                              filed.




8418793v.1
